FILED
                             NOT FOR PUBLICATION                           MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WALTER IVAN RIVERA-AYALA,                        No. 12-71597

               Petitioner,                       Agency No. A077-531-708

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Walter Ivan Rivera-Ayala, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order denying his motion to reconsider. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reconsider and review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Rivera-Ayala’s motion to

reconsider, see 8 C.F.R. § 1003.2(b), where his prior motion to reopen was filed

more than eight years after his final order of removal, and he failed to establish the

due diligence required to equitably toll the filing deadline, see 8 C.F.R.

§ 1003.2(c)(2) (motions to reopen generally must be filed within 90 days of final

order of removal); Avagyan v. Holder, 646 F.3d 672, 679, 682 (9th Cir. 2011)

(petitioner may obtain equitable tolling when prevented from filing because of

deception, fraud, or error where petitioner “made reasonable efforts to pursue relief

until [he] learned of counsel’s ineffectiveness”).

      PETITION FOR REVIEW DENIED.




                                                                                12-71597